Citation Nr: 0005476	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-12 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant filed a timely notice of disagreement 
(NOD) to a May 25, 1994 decision of the Buffalo, New York 
Regional Office (RO).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 through 
February 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
determination by the Department of Veterans Affairs (VA) RO 
in Buffalo, New York, that the appellant did not file a 
timely NOD with respect to a May 25, 1994, rating decision, 
which reduced the apportioned share of the veteran's benefits 
payable to his minor child (the appellant).  


FINDINGS OF FACT

1.  By decision dated May 25, 1994, the RO reduced the 
apportioned share of the veteran's benefits payable to his 
minor child.  In this decision, the appellant was also 
notified of his appellate rights.

2.  An NOD to the May 25, 1994 decision was received by the 
RO on September 26, 1996, more than one year after the date 
of mailing of the notice of the May 25, 1994 determination.  


CONCLUSION OF LAW

The appellant did not file a timely NOD to the May 25, 1994 
RO decision.  38 U.S.C.A. § 7105(b)(1), (2) (West 1991); 38 
C.F.R. §§ 20.201, 20.302(a) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and the accredited service representative 
contend that a timely NOD was filed to the RO's May 25, 1994 
decision, which reduced the apportioned share of the 
veteran's benefits payable to his minor child.  Specifically, 
it is averred that the RO should have construed a March 1994 
a VA Form 21-4138, Statement in Support of Claim filed by the 
representative in response to the March 1994 proposed 
reduction of benefits as a timely NOD, or in the alternative 
that the timely NOD consists of a VA Form 21-4138, Statement 
in Support of Claim, received by the RO on September 26, 
1996.

The veteran is service connected for schizophrenia and has a 
100 percent disability evaluation.  The veteran's minor child 
began receiving an apportioned share of the veteran's 
disability benefit in August 1983.  The veteran was 
incarcerated in March 1993.  As a result of the veteran's 
incarceration, the RO reduced the veteran's benefit payment 
to 10 percent, with the remaining benefit being apportioned 
to his former spouse and his minor child.  

By letter dated March 7, 1994, the RO proposed a reduction in 
the monthly apportionment payments to the veteran's minor 
child from $1716.00 to $200.00 effective June 1, 1994.  The 
appellant and her representative were informed of the 
proposal to reduce benefits and were given 60 days to submit 
evidence for reconsideration of the reduction.  At the end of 
March, the representative filed a VA Form 21-4138 Statement 
in Support of Claim disagreeing with the proposed reduction 
and providing reasons the proposed reduction should changed.  
The representative stated among other things that the 
reduction should be to $600 and the remained placed in a 
trust fund for the child's future.  By decision dated May 25, 
1994, the RO reduced the appellant's apportioned monthly 
benefit payment from $1716.00 to $600.00 instead of the 
previously proposed $200.00.  The RO advised both the 
appellant and the representative of appellant's appellate 
rights and that the previous statement in support of her 
claim could not be accepted as a notice of disagreement.  

you may appeal our decision to the Board of 
Veterans Appeals at any time within one year from 
the date of this letter if you believe the decision 
is not in accord with the law and the facts now of 
record.  You can start the appeal process by filing 
a Notice of Disagreement.  You may do this by 
writing a letter to this office stating that you 
wish to appeal.  

On September 26, 1996, the RO received a VA Form 21-4138 from 
the appellant's representative.  The representative submitted 
this form as an NOD to the RO's March 25, 1994 decision.  
While the NOD is dated June 21, 1994, it was not received by 
the RO until September 26, 1996.  

The argument has been made that the RO should have construed 
the March 1994 statement filed in response to the proposed 
reduction as an NOD.  In the alternative, the argument is 
made that the June 1994 NOD was filed with the RO in a timely 
manner, and indicated that the RO either lost or misplaced 
the NOD.  Therefore, the request is made that a timely NOD to 
the March 25, 1994 decision had been submitted.  

It is noted that the RO advised the parties that it could not 
locate evidence that the NOD had been filed in June 1994.  

Under the pertinent law and regulations, "[a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section."  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. §§ 20.200-02 (1999).  Time 
limits within which a claimant is required to act to perfect 
a claim or challenge an adverse VA determination may be 
extended for good cause shown, if requested.  38 C.F.R. § 
3.109(b) (1999).

The statutory requirements for an NOD are set forth in 38 
U.S.C.A. § 7105(b) (West 1991).  Section 7105(b) provides, in 
pertinent part, that an NOD must be filed with the agency of 
original jurisdiction, that is, the agency which entered the 
initial review or determination concerning a claim (38 
U.S.C.A. § 7105(b)(1)); that an NOD must be filed within one 
year from the date of mailing of notice of the determination; 
and, that an NOD "must be in writing and may be filed by the 
claimant, the claimant's legal guardian, or such accredited 
representative, attorney, or authorized agent as may be 
selected by the claimant or legal guardian."  38 U.S.C.A. § 
7105(b)(2).  An NOD is defined by VA regulations as "[a] 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result."  Garlejo 
v. Brown, 10 Vet. App. 229, 232 (1997); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); Hamilton v. Brown, 4 Vet. App. 
528, 531 (1993) (en banc), aff'd, 39 F.3d 1547 (Fed. Cir. 
1994); see also 38 C.F.R. § 20.201.

Upon the timely receipt of an NOD, the RO must prepare and 
furnish to the claimant a statement of the case (SOC), unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  The claimant must then file a 
substantive appeal within 60 days from the date the statement 
of the case is mailed or within the remainder of the one-year 
time period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  The 60-day appeals period may be extended for good 
cause shown.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303 
(1999).

Upon application of the foregoing to the facts of the instant 
case, the Board finds that the appellant failed to file a 
timely NOD.  The representative and the appellant argue that 
the March 1994 document filed in response to the RO's 
proposed reduction of benefits should be construed as a 
timely filed NOD and in the alternative that the RO misplaced 
or lost the NOD filed in June 1994.  

The Board finds that the RO's March 1994 letter to the 
appellant was merely a proposal to reduce the appellant's 
benefit payment.  She was given the opportunity to submit 
evidence to show that the reduction proposed should not be 
carried out.  In the meantime, she continued to receive the 
unreduced benefits.  The fact is that the RO then proceeded 
to give the appellant what was requested by the 
representative in his statement in support of claim except 
for the part about $1,000 going to a trust fund; there is no 
provision in the law for such relief and the Board suspects 
that the represent knew this.  He at least had every reason 
to believe that such a request could not be granted.  The 
actual reduction was not made until May 1994 and both she and 
her representative were informed at this point that the 
previous statement in support of claim could not be accepted 
as an NOD and that they had up to one year from this point to 
file an NOD.  

Accordingly, the Board finds that statement in support of 
claim filed at the end of March 1994 did not constitute a 
notice of disagreement inasmuch as an ultimate decision had 
not yet been made.

The appellant also argues that the RO misplaced or lost the 
timely filed June 1994 NOD.  It is well settled that "the 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary courts presume that they have properly discharged 
their official duties."  Chute v. Derwinski, 1 Vet. App. 
352, 353 (1991).  "[C]lear evidence to the contrary" is 
required to rebut the presumption of regularity.  Schoolman 
v. West, 12 Vet. App. 307, 310 (1999); YT v. Brown, 9 Vet. 
App. 195, 1999 (1996).  In the present case, the appellant 
has not submitted clear evidence showing that the RO 
misplaced or lost a June 1994 NOD.  Indeed there is no 
evidence of record supporting this contention other than the 
statements of the appellant's representative.  The Board 
concludes that this evidence does not constitute "clear 
evidence to the contrary" and does not rebut the presumption 
of regularity.  It is presumed that had a timely NOD been 
filed with the RO, it would have been properly associated 
with the claims file in the regular course of government 
action.  

The evidence shows that the RO advised the appellant of the 
decision to reduce the amount of the veteran's apportioned 
benefit by letter mailed May 25, 1994.  Accordingly, the 
appellant had until May 25, 1995 to file an NOD to this 
decision.  The NOD of record was not received by the RO until 
September 26, 1996.  As such, the appellant failed to 
initiate a timely appeal from the RO's May 25, 1994 decision 
and this decision became final.  The Board finds that the 
appellant failed to file a timely NOD and that an appeal was 
not initiated in this matter.   


ORDER

The appellant failed to file a timely notice of disagreement 
to the RO's May 25, 1994 decision. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

